Case 1:20-cv-02049-GHW-JLC Document 41 Filed 06/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIZ, FENG, YUE X. HUANG, FENG X. LIU, YU | 20-cv-2049 (GHW) (ILC)
P. LIU, SHAO N. MENG and MEI S. YUEN.

Plaintiffs, _ STIPULATION OF DISMISSAL

AS TO DEFENDANTS
~against- . | HEALTHFIRST HEALTH PLAN, INC.
| AND HF MANAGEMENT SERVICES,

HEALTHFIRST HEALTH PLAN, INC., HF
MANAGEMENT SERVICES, LLC, DOE
MANAGED LONG TERM CARE PLAN, and
SCHAROME CARES, INC.,

LLC

Defendants.

 

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the undersigned counsel
for the parties who have appeared in this action hereby stipulate that all claims asserted in the
above-captioned action against Healthfirst Health Plan, Inc. and HF Management Services, LLC
(collectively, “Healthfirst Defendants”) shall and hereby are dismissed, without prejudice, with

each party to bear her/its own costs, disbursements and attorneys’ fees as to those claims.

 

Dated: New York, Néw York Dated: Rye, New York

hie | 020 Ae 25, 2020

2 fe MM hex eo

jis Lemer buck eo a Kf Ss. — (dwarner@dorflaw.com)
Kasowitz Benson ae Dorf & Nelson LLP
1633 Broadway 555 Theodore Fremd Avenue
New York, New York 10019 Rye, New York 10580
(212) 506-1700 (914) 381-7600
Attorneys for Plaintiffs Attorneys for Healthfirst Defendants

Dated: Jericho, New York
fine. 25, ae

ele - —_

 

J offery A Rison Gcuaperuinanpoabody. com)
Nixon Peabody LLP

50 Jericho Quadrangle, Suite 300

Jericho, New York 11753

(516) 832-7500

Attorneys for Defendant Scharome Cares, Inc.

 
